DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A, and Species K in the reply filed on 8/12/2022 is acknowledged.  Claims 49-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/2022. The traversal is on the ground(s) that the species embodiments overlap in content and function, and therefore, are not subject to a species restriction. This is not found persuasive because the species comprise distinctive and incompatible structures that provide them with mutually exclusive characteristics. For example, Species S comprises vanes that open and close in response to flow pressure, while Species K comprises an open lumen structure (paras. 0142, 0202). Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation of the “first area” and the “second area,” and the claim also recites the first area comprising the pulmonary artery and the second area comprising the superior vena cava, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-38 and 40-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rafiee et al. (US Pub. No. 2017/0071722; hereinafter Rafiee).
Rafiee discloses the following regarding claim 32: a method for treating a medical condition in the circulatory system of a human (paras. 0005-0007) comprising: identifying a location in the circulatory system where a superior vena cava overlays a pulmonary artery (paras. 0005-0007); puncturing said superior vena cava and said pulmonary artery at said location (paras. 0006-0007); inserting a shunt into said punctured location (paras. 0006-0007); securing said shunt at said punctured location (paras. 0040-0044); and, thereby allowing blood in said circulatory system to be diverted from said pulmonary artery into said superior vena cava (paras. 0006, 0040-0044).  
Rafiee discloses the following regarding claim 33: a method according to claim 32, wherein said inserting a shunt comprises inserting a stent (e.g., Figs. 10C-11B) into said punctured location (paras. 0035-0036).  
Rafiee discloses the following regarding claim 34: a method according to claim 33, wherein said stent is an expandable stent (paras. 0035-0037).  
Rafiee discloses the following regarding claim 35: a method according to claim 33, wherein said securing said shunt at said punctured location comprises expanding said stent at said punctured location (paras. 0035-0037).  
Rafiee discloses the following regarding claim 36: a method according to claim 35, wherein said expanding comprises deploying a flared end of said stent in said pulmonary artery (Figs. 10C-11B; para. 0010).  
Rafiee discloses the following regarding claim 37: a method according to claim 36, wherein said expanding comprises deploying a flared end of said stent in said superior vena cava (Figs. 10C-11B; para. 0010).  
Rafiee discloses the following regarding claim 38: a method according to claim 33, wherein said stent is a covered stent (para. 0046).  
Rafiee discloses the following regarding claim 40: a method of treating a condition in the circulatory system of a human (paras. 0005-0007) comprising: creating a shunt between a first area and a second area (paras. 0005-0007); wherein said second area has a lower pressure than the first area (paras. 0005-0007, as the arteries are known to have more pressure than the veins); wherein said first and second areas are not connected prior to creating said shunt (paras. 0005-0007), wherein said second area comprises a superior vena cava and said first area comprises a pulmonary artery (paras. 0005-0007, 0040-0044).  
Rafiee discloses the following regarding claim 41: a method according to claim 40, wherein creating a shunt comprises placing a mechanical device (e.g., Figs. 10C-11B) between said superior vena cava and said pulmonary artery (paras. 0006, 0040-0044).  
Rafiee discloses the following regarding claim 42: a method according to claim 41, wherein said mechanical device is a stent (paras. 0035-0037).  
Rafiee discloses the following regarding claim 43: a method of claim 40, wherein creating a shunt comprises placing a stent between said first and second areas said stent having a lumen allowing blood flow from said first area to said second area (paras. 0005-0007, 0040-0044).  
Rafiee discloses the following regarding claim 44: a method of claim 42, further comprising securing said stent in said superior vena cava and said pulmonary artery (paras. 0010, 0035-0037).  
Rafiee discloses the following regarding claim 45: a method of claim 44, wherein said securing said stent comprises deploying flared ends of said stent in each of said superior vena cava and said pulmonary artery (Figs. 10C-11B; para. 0010).  
Rafiee discloses the following regarding claim 46: a method of claim 42, wherein said stent is a covered stent (para. 0046).  
Rafiee discloses the following regarding claim 47: a method of claim 44, wherein said securing said stent comprises expanding said stent (paras. 0035-0037).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafiee in view of Israel (US Pub. No. 2004/0093067).
Rafiee discloses the limitations of the claimed invention, as described above. However, it does not recite the stent being balloon-expandable. Israel teaches that it is well known in the art that stents can be expanded using a variety of methods, including expansion with a balloon (paras. 0030-0031), for the purpose of allowing the user to have better control over the expansion rate of the device. It would have been obvious to one of ordinary skill in the art to modify the device of Rafiee to be balloon-expandable, as taught by Israel, in order to allow for better control of the expansion of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774